Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks, filed 12/20/22, with respect to 103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-20 has been withdrawn. 
See reasons for allowance below.

Allowable Subject Matter
Claims 1-20 are allowed.
Applicant amended the claims based on the discussion from the December 14, 2021 interview. In the interview, Applicant's representative proposed an amendment to claim 1, and discussed the rejection of claim 1 under Sect. 103. The Examiner indicated that the proposed amendment would overcome the rejection, and that amendments after final would be considered under AFCP 2.0. The amendments set forth in this response incorporate the proposed amendment into each of the independent claims with additional clarifying language. 
The claim amendments include “an initial portion that includes audible output of a presentation road map, and a subsequent portion that includes audible output of text content of a plurality of unreviewed electronic communications for the recipient following the audible output of the presentation road map of the initial portion, wherein the presentation road map identifies an estimated duration of time to present the subsequent portion of the audio presentation prior to the audible output of the text content of the subsequent portion.”
The amendment clarifies that the presentation road map identifies the estimated duration of time to present the subsequent portion of the audio presentation prior to the audible output of the subsequent portion. According to the applicants specification the presentation roadmap may identify one or more of: a quantity of conversation threads that include one or more unreviewed electronic communications for the recipient, a quantity of the unreviewed electronic communications, a time estimate of the audio presentation for presenting the conversation threads that include unreviewed electronic communications, a length estimate of the unreviewed electronic communications, one or more highlighted items, and/or other suitable information. Gruber discloses hands-free reading of content using an auditory output in which a speech-based overview (e.g., a paraphrase) of a plurality of data items are output to the user. Gruber does not disclose a presentation road map that identifies an estimated duration of time to present a subsequent portion of the audio presentation. Story discloses determining a "lead interval" to audibly output a segment of text between the current location and a user selected location, and varying a playback speed based on that lead interval. Story does not audibly output any indication of a duration of time, and instead outputs an indication of a current playback state (i.e., playback speed). In view of the above deficiencies in the combination of Gruber and Story, the subject matter of claim 1 would not have been obvious. The previously cited reference to baba does not cure the deficiencies of Gruber and Story. A new search was made and art was found to Yap  U.S. PAP 2019/0373489 A1 which discloses determining a length of a response to a query, and based on this length the communication device can convert text data to a synthesized voice and output the voice, see par. [00091]. However it does not disclose the aforementioned roadmap with an estimated time to present subsequent audio. For these reasons the examiner believes the claims are allowable.
Independent claims 14 and 20 are amended to incorporate features similar to those discussed above with respect to claim 1. Dependent claims 2-13 and 15-19 further narrow the scope of the allowable parent claims, and are therefor allowed for the same reasons as set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656